Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered October 30, 2007, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contentions that the sentence imposed was excessive and that he was denied the effective assistance of counsel except to the extent that the alleged ineffective assistance involved the voluntariness of his plea (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1 [1989]; People v Perez, 51 AD3d 1043 [2008]). In any event, by pleading guilty, the defendant forfeited his claims of ineffective assistance of counsel which did not directly involve the plea-bargaining process (see People v Petgen, 55 NY2d 529, 535 n 3 [1982]; People v DeLuca, 45 AD3d 777 [2007]; People v Turner, 40 AD3d 1018 [2007]; People v Silent, 37 AD3d 625 [2007]). To the extent that the defendant is claiming that the ineffective assistance of counsel rendered his plea involuntary, the record reveals that the defendant received an advantageous plea, and nothing in the record casts doubt on the apparent effectiveness of counsel (see People v Ford, 86 NY2d 397, 404 [1995]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Gallo, 54 AD3d 964, 965 [2008]; People v Boodhoo, 191 AD2d 448 [1993]). Skelos, J.P., Santucci, Angiolillo, Dickerson and Chambers, JJ., concur.